AMENDED AND RESTATED
RESTRICTED STOCK AGREEMENT

THIS AGREEMENT made as of the 28th day of May, 2008 (the “Grant Date”), between
Noven Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Peter
Brandt (“Grantee”). Capitalized terms not defined herein shall have the meaning
ascribed thereto in a certain Employment Agreement between the Company and the
Grantee, dated April 29, 2008 (the “Employment Agreement”).

1. Award.

(a) Shares. Pursuant to the Noven Pharmaceuticals, Inc. 1999 Long-Term Incentive
Plan (the “Plan”), the Company hereby grants to the Grantee two hundred thousand
(200,000) restricted shares (the “Shares”) of the Company’s Common Stock, par
value $0.0001 pursuant to the terms and conditions set forth herein.

(b) Plan Incorporated. Grantee acknowledges receipt of a copy of the Plan, and
agrees that this award of the Shares shall be subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
a part of this Agreement.

2. Shares, Vesting /Termination of Employment. Grantee hereby accepts the Shares
and agrees as follows:

(a) Vesting.

(i) One hundred and fifty thousand (150,000) Shares (“Performance-Based Shares”)
shall vest upon the Company’s pre-tax income reaching or exceeding certain
thresholds, specifically:

(A) Fifty thousand Shares shall vest upon the Company’s pre-tax income reaching
or exceeding Fifty Million Dollars ($50,000,000.00) over the course of any four
(4) consecutive quarterly periods, commencing with the first quarter immediately
following the quarter that includes the Grant Date. No more than fifty thousand
Shares in total may vest pursuant to this Section 2(a)(i)(A);

(B) Fifty thousand Shares shall vest upon the Company’s pre-tax income reaching
or exceeding Seventy Five Million Dollars ($75,000,000.00) over the course of
any four (4) consecutive quarterly periods, commencing with the first quarter
immediately following the quarter that includes the Grant Date. No more than
fifty thousand Shares in total may vest pursuant to this Section 2(a)(i)(B),
provided, however, that vesting of Shares under this Section 2(a)(i)(B) shall in
no way limit vesting of Shares under Section 2(a)(i)(A); and

(C) Fifty thousand Shares shall vest upon the Company’s pre-tax income reaching
or exceeding One Hundred Million Dollars ($100,000,000.00) over the course of
any four (4) consecutive quarterly periods, commencing with the first quarter
immediately following the quarter that includes the Grant Date. No more than
fifty thousand Shares in total may vest pursuant to this Section 2(a)(i)(C),
provided, however, that vesting of Shares under this Section 2(a)(i)(C) shall in
no way limit vesting of Shares under Section 2(a)(i)(A) and (B).

For purposes of this Agreement, pre-tax income shall be determined in accordance
with the Generally-Accepted Accounting Principles in the United States.

(ii) The remaining fifty thousand (50,000) Shares (“Time-Based Shares”) shall
vest pursuant to the following schedule:

             
Date
  Incremental Vesting   Cumulative Amount
Vested
 
           
First Anniversary of Grant Date
  331/3%     331/3 %
 
           
Second Anniversary of Grant Date
  331/3%     662/3 %
 
           
Third Anniversary of Grant Date
  331/3%     100 %
 
           

(b) Termination of Employment. General. Unless otherwise provided in this
Agreement, upon termination of Grantee’s employment with the Company the Shares
which have not vested at the time of such termination of employment shall be
forfeited and revert to the Company immediately upon such termination of
employment, and the Grantee shall have no rights whatsoever to such Shares.

(c) Time-Based Shares. Termination by the Company without Cause, by Grantee for
Good Reason, due to Death, Disability, non-renewal by the Company of the
Employment Agreement. In the event of termination of Grantee’s employment with
the Company by virtue of: 1) termination by the Company without Cause; 2)
termination by Grantee for Good Reason; 3) Grantee’s death or Disability; or 4)
non-renewal by the Company of the Employment Agreement, all the Time-Based
Shares unvested at the time of such termination shall immediately vest.

(d) Performance-Based Shares. Termination due to Death or Disability. Solely for
purposes of determining the number of Performance-Based Shares which have vested
pursuant to Section 2(a)(i) and whether any Performance-Based Shares are subject
to forfeiture pursuant to Section 2(b), in the event of termination of Grantee’s
employment with the Company by virtue of Grantee’s death or Disability, the
Grantee shall be treated as employed by the Company for twelve months following
such termination.

(e) Transferability/Escrow. The Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of,
until such Shares have vested pursuant to this Agreement.

To ensure the Grantee’s compliance with this Section 2(e), the certificate
evidencing the Shares may be held in escrow for the Grantee, until such time
when the certificate may be distributed to the Grantee following the vesting of
Shares to which such certificates relate.

3. Certificates. With respect to Shares issued pursuant to this Agreement, each
certificate representing such Shares shall bear the following legend:

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to restrictions on transfer and other terms and conditions, which are set forth
in the Noven Pharmaceuticals, Inc. 1999 Long-Term Incentive Plan (the “Plan”),
and in an Agreement entered into by and between the registered owner of such
shares and Noven Pharmaceuticals, Inc. (the “Company”), dated April 29, 2008
(the “Award Agreement”). A copy of the Plan and the Award Agreement may be
obtained from the Secretary of the Company.”

4. Withholding. To the extent that the grant, the receipt or the vesting of any
Shares results in income to Grantee for federal or state income tax purposes,
Grantee shall deliver to the Company at the time of such grant, receipt or
vesting, as the case may be, such amount of money as the Company may require to
meet its withholding obligation under applicable tax laws or regulations, and,
if Grantee fails to do so, the Company, may in its sole discretion, (i) cause
the Shares and the Grantee’s right to receive the Shares to be forfeited or
(ii) withhold from any cash or stock remuneration then or thereafter payable to
Grantee any tax required to be withheld by reason of such resulting compensation
income.

5. Status as a Shareholder. Subject to the restrictions set forth herein, the
Grantee shall have all rights of a shareholder applicable to the Restricted
Stock, whether vested or unvested, including the right to vote the shares and
receive all dividends and other distributions paid or made with respect thereto;
provided, however, that any shares issued to Grantee as a dividend or
distribution shall be subject to the same terms and conditions set forth herein.
The Grantee shall have no rights as a shareholder with respect to any Restricted
Stock which is forfeited.

6. Status and Issuance of Shares. Grantee agrees that the Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws. Grantee also agrees (i) that
the certificates representing the Shares may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Shares on the stock transfer records of the Company if such proposed
transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of Shares may be postponed for such
period as may be required to comply with applicable requirements of any national
securities exchange or any requirements under any law or regulation applicable
to the issuance or delivery of such Shares. The Company shall not be obligated
to issue or deliver the Shares if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.

7. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Shares.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Grantee.

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Grantee has executed this Agreement,
all as of the date first above written.

COMPANY:

NOVEN PHARMACEUTICALS, INC.

By: /s/ Jeff Mihm
Jeff Mihm
Vice President and General Counsel


GRANTEE:

/s/ Peter Brandt

Peter Brandt

2